Citation Nr: 1341697	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1974 to May 1974.  He served on active duty from October 1991 to December 1991, and from October 1992 to April 1993.  He also served as a member of the New Jersey Army National Guard, to include additional periods of ACDUTRA and inactive duty for training (INACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied service connection for back and heart disabilities.

In December 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing has been associated with the claims file. 

In June 2013, the Board remanded the claims for service connection for back and heart disabilities to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development and adjudication.

In an August 2013 rating decision, the AMC granted service connection for a heart disorder.  This award represents a full grant of the benefits sought with respect to the issue of service connection for ischemic heart disease.  As such, and since the Veteran has not expressed any disagreement with the August 2013 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In October 2013, the Board again remanded the claim for service connection for a low back disability to the RO, via the AMC, in Washington, D.C., for additional development and adjudication.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veterans claim.  A review of the documents in such folder reveals VA treatment records dated through April 2013; such records were considered in the September 2013 SSOC.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's previous remands, the Veteran's service treatment records document a July 1985 incident in which the Veteran was pinned between a table and a truck when another individual lost control of the motor pool and it sped towards the Veteran.  The Veteran was subsequently treated for hip and pelvis injuries during service but later reported back pain as a result of this incident after service.  The Board's October 2013 remand found that the August 2013 etiological opinion was inadequate as the VA examiner did not discuss the relevance or import of the Veteran's lay statements regarding back pain in service and immediately following service nor did she discuss the relevance or import of his lay statements regarding injuring his back in the July 1985 incident.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).   Therefore, the Board instructed in the October 2013 remand that an addendum opinion be obtained to allow the VA examiner to review the pertinent evidence.  The Board also instructed that the RO/AMC obtain the Veteran's updated VA treatment records (from the VA Medical Center (VAMC) in Wilmington, Deleware).

In response to the Board's October 2013 remand directives, the AMC essentially took no action.  The Board is therefore again remanding this claim for compliance with its previous remand directives. 

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Wilmington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his lumbar spine, dated since April 2013.  Follow the procedures set forth in 38 C.F.R.            § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, to the examiner who provided the August 2013 opinion for an addendum opinion.

For the diagnosed lumbar degenerative disc disease with radiculopathy, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-specifically, an injury incurred or aggravated during the July 15, 1985 period of INACDUTRA.  The examiner should also discuss the impact, if any, of the Veteran's October 2004 motor vehicle accident (as documented in an October 2004 private emergency room record) and his reports of sustaining a back injury at work in 2003 (as documented in a February 2010 private treatment note).

In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records and post-service treatment records.

If the examiner who provided the August 2013 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.  

In such instance, the entire claims file, to include a complete copy of this REMAND, and copies of any pertinent Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 
All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


